Exhibit 10.4

 

AGREEMENT

 

AGREEMENT dated as of this 23rd day of May, 2003, by and between Bush
Industries, Inc., a Delaware corporation having its principal place of business
at One Mason Drive, Jamestown, New York 14702 (the “Company”), and Gregory P.
Bush, residing at 2478 Palm Road, Jamestown, New York 14701 (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of October 10, 2000 (the “Employment Agreement”);

 

WHEREAS, the Company and the Executive are each desirous of terminating
Executive’s employment relationship with the Company;

 

WHEREAS, the Company is desirous of extending the restrictive covenants
contained in the Employment Agreement upon termination of the employment
relationship of Executive with the Company; and

 

WHEREAS, the Company and Executive are each desirous of terminating the
Employment Agreement upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, and
for good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. The Employment Agreement and Executive’s employment with the Company shall be
deemed terminated effective as of the date of this Agreement.

 

2. The Executive hereby agrees and acknowledges that the terms and conditions
set forth in this Agreement, including the severance compensation set forth
below, are being given for and in reliance upon the Executive’s knowing and
voluntary release and unconditional relinquishment and/or waiver of any and all
claims or rights, either past or present, of whatever nature, Executive may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) against the
Company and any of its directors, officers, affiliates, employees, consultants
and agents, regarding Executive’s employment with the Company and/or its
termination. Executive hereby relinquishes and/or waives any and all past or
present, claims, of any kind, against the Company and the persons described
above under the ADEA, and hereby legally releases the Company and such persons
with respect to any such claims.

 

3. In addition, the Executive hereby agrees and acknowledges that the terms and
conditions set forth in this Agreement, including the severance compensation set
forth below, are being given for and in reliance upon the Executive’s knowing
and voluntary release and unconditional



--------------------------------------------------------------------------------

relinquishment and/or waiver of any and all claims or rights, either past or
present, of whatever kind or nature, which Executive may now have or can
reasonably anticipate against the Company and any of its directors, officers,
affiliates, employees, consultants and agents, regarding Executive’s employment
and/or its termination, including but not limited to: any other possible claims
under federal or state laws or regulations; any possible claims for wages,
benefits, bonuses, severance pay, perquisites, or back wages, benefits or
bonuses other than as set forth in this Agreement; and/or any possible claims
that Executive’s employment with the Company or its termination violated any
alleged contractual relationship Executive had with the Company or was in any
way unreasonable, wrongful, or in violation of any policy. In addition,
Executive agrees not to start any lawsuit or action based upon Executive’s
employment with the Company and/or its terms or its termination, and not to file
any administrative complaints of any kind with any federal or state
administrative agencies under any applicable statutes, laws or regulations,
including those specified above, against the Company, or any of its directors,
officers, affiliates, employees, consultants and agents.

 

4. Upon the execution and delivery of this Agreement, the Company hereby agrees
to pay the Executive severance payments equal to $472,500; which sum represents
the eighteen month severance payment described in Section 5 of the Employment
Agreement, calculated based upon Executive’s annual base salary of $215,000,
plus an aggregate $150,000 for Executive’s agreement hereunder to extend the
covenant not to compete, such that such restrictive covenant will be for a
period of five years from the date hereof. The severance payments to the
Executive shall consist of three parts: Continuation of salary paid bi-weekly
through July 11, 2003; a lump sum payment of $30,000 payable on or about June
17, 2003; and a final lump sum payment equal to the remaining balance payable on
or about July 15, 2003.

 

5. For the eighteen month period commencing as of the date hereof, the Executive
shall be entitled to continuation of coverage under the group health, life, and
disability plans currently in effect covering the Executive, or such similar
plans as the Company may provide for its executives from time to time hereafter.
The Company shall be responsible for paying all of the costs of such coverages
that it would have paid if the Executive was still in the employ of the Company.

 

6. Executive hereby agrees not to disclose to others or permit such disclosure,
or make use of or permit the use of for his own benefit or the benefit of
others, any confidential information, without the prior written consent of the
Company. Confidential information as used in this Agreement includes any
information, whether of a financial, technical or marketing nature, that
pertains to the business of the Company and/or its affiliates, and/or any
customer, consultant or supplier of the Company and/or its affiliates, or of any
other party with which the Company and/or its affiliates does business with and
respect to which they may be contractually or otherwise obligated to maintain
such information confidential. Confidential information shall include, but shall
not be limited to, information relating to manufacturing equipment, processes
and materials, data, know-how, trade secrets, market strategies, blueprints,
specifications, formulas, the names, buying habits, or practices of any
customers, marketing methods and related data, the names of any vendors or
suppliers, costs of materials, prices, manufacturing and sales costs or lists or
other written records. Confidential information, however, shall not include

 

2



--------------------------------------------------------------------------------

information that is, or through no fault of the Executive becomes, generally and
overtly known in the industry in which the Company competes.

 

7. The Executive also hereby agrees that as of the date hereof, he will return
to the Company any record, list, drawing, blueprint, specification or other
document or property of the Company or any subsidiary thereof, together with any
copy or reproduction thereof, mechanical or otherwise, which is of a
confidential nature relating to the Company or any affiliate of the Company, or,
without limitation, relating to its or their methods of distribution, suppliers,
customers, client relationships, marketing strategies or any description of any
formulae or secret processes, or which was obtained by him or entrusted to him
during the course of his employment with the Company or which otherwise contains
confidential information.

 

8. The Executive further covenants and agrees that during the five year period
following the date of this Agreement, Executive will not engage in “Competition”
with the Company. For purposes of this Section 9, “Competition” shall mean:

 

(i) Directly or indirectly, either as a principal, agent employer, partner,
director, stockholder or otherwise, engaging in, or being interested in, any
business in competition with the business of the Company or any affiliate of the
Company, including, without limitation, taking a management, advisory, sales, or
ownership position with, or control of, a business engaged in the design,
manufacturing, marketing, distribution or sale of products in any geographical
area in which the Company or any affiliate of the Company is engaging in the
design, manufacturing, marketing, distribution, or sale of such products;
provided, however, that in no event shall ownership of less than five percent
(5%) of the outstanding capital stock entitled to vote for the election of
directors of a corporation with a class of equity securities held of record by
more than five hundred (500) persons, standing alone, be deemed Competition with
the Company within the meaning of this Section 9(a).

 

(ii) Soliciting any person who is a supplier or customer of the businesses
conducted by the Company and/or its affiliates, or any business in which the
Executive has been engaged on behalf of the Company, or any affiliate of the
Company, at any time during the period of employment on behalf of a business
described in clause (i) of this Section 9(a).

 

(iii) Inducing or attempting to persuade any employee and/or consultant of the
Company or any of its affiliates to terminate their employment and/or business
relationship with the Company.

 

9. The Executive recognizes and agrees that the restrictions on his activities
contained in Section 9 are required for the reasonable protection of the Company
and its investments. The Executive further agrees and acknowledges that the
duration and scope of the restrictive covenants set forth herein are reasonable,
and that the severance payment being paid to Executive hereunder by the Company
is being paid, in part, to the Executive, in consideration for the restrictive
covenants set forth in this Agreement.

 

10. The Executive recognizes and agrees that, by reason of his knowledge,
experience, skill and ability, his services to the Company were extraordinary
and unique, that the breach or attempted breach of the restrictive covenants set
forth in this Agreement will result in immediate

 

3



--------------------------------------------------------------------------------

and irreparable injury to the Company for which the Company will not have an
adequate remedy at law, and that the Company shall be entitled to a decree of
specific performance of those covenants and to a temporary and permanent
injunction enjoining the breach thereof, and to seek any and all other remedies
to which the Company may be entitled, including, without limitation, monetary
damages, without posting bond or furnishing security of any kind. The provisions
of this Section 11 are in addition to and not by way of limitation of any other
rights or remedies available to the Company and/or its affiliates.

 

11. Executive acknowledges that Executive was given full opportunity and right
during negotiation of this Agreement to retain counsel of his choosing and that
any decision by Executive to not retain counsel will in no way invalidate any
provision of this Agreement. It is also understood that Executive has had ample
and sufficient time and opportunity to consult with his personal, financial, and
tax advisors during negotiation of and prior to executing this Agreement.

 

12. (a) In the event that any provision of this Agreement shall be determined to
be invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement not so invalid or unenforceable shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

 

(b) Any provision of this Agreement which may be invalid or unenforceable in any
jurisdiction shall be limited by construction thereof, to the end that such
provision shall be valid and enforceable in such jurisdiction.

 

(c) Any provision of this Agreement which may for any reason be invalid or
unenforceable in any jurisdiction shall remain in effect and be enforceable in
any jurisdiction in which such provision shall be valid and enforceable.

 

13. (a) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws thereof.

 

(b) This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Executive, his heirs, legatees,
distributees and legal representatives.

 

(c) In the event of a dispute under this Agreement, which cannot be resolved
amicably by the parties, such dispute shall be submitted to binding, expedited
arbitration to take place in Jamestown, New York, before a single arbitrator in
accordance with the Commercial Rules of the American Arbitration Association.
The arbitrator shall be an attorney with expertise in employment and contract
issues who is sanctioned by the American Arbitration Association. The prevailing
party in any such dispute shall recover its attorneys’ fees and costs from the
losing party. The arbitrator shall have the right to award damages or other
forms of legal and/or equitable relief (with the exception of injunctive relief
as described above), to the extent permitted and not waived herein, including
awards of attorneys’ fees. The award or decision rendered by the arbitrator
shall be final, binding and conclusive and judgment on such award or decision
may be entered by any court of competent jurisdiction. The procedures specified
in this

 

4



--------------------------------------------------------------------------------

section shall be the sole and exclusive procedures for the resolution of
disputes between the parties arising out of or relating to this Agreement except
as described above.

 

(d) Any notice or other communication to the Company pursuant to any provision
of this Agreement shall be given in writing and will be deemed to have been
delivered

 

(i) when delivered in person to the Corporate Secretary of the Company, or

 

(ii) one week after it is deposited in the United States certified or registered
mail, postage prepaid, addressed to the Corporate Secretary of the Company at
One Mason Drive, Jamestown, New York 14701, or at such other address of which
the Company may from time to time give the Executive written notice in
accordance herewith.

 

(e) Any notice or other communication to the Executive pursuant to any provision
of this Agreement shall be in writing and will be deemed to have been delivered

 

(i) when delivered to the Executive in person, or

 

(ii) one week after it is deposited in the United States certified or registered
mail, postage prepaid, addressed to the Executive at the address set forth on
the first page hereof, and/or at such other address of which the Executive may
from time to time give the Company written notice in accordance herewith.

 

(f) No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be agreed to in writing, signed by
the Executive and an authorized officer of the Company.

 

(g) This instrument contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BUSH INDUSTRIES, INC.

By:

 

/s/

--------------------------------------------------------------------------------

Title:

   

/s/

--------------------------------------------------------------------------------

Gregory P. Bush

 

5